TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                       JUDGMENT RENDERED JANUARY 9, 2020



                                     NO. 03-19-00470-CV


                              UniFirst Holdings, Inc., Appellant

                                                v.

                                   Hydroline, LLC, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on June 26, 2019. Appellant has filed

an unopposed motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellant shall pay all costs relating to this appeal, both in this Court and in the court

below.